DETAILED ACTION
Disposition of Claims
Claims 1-2, 20, 22, 46-47, 50, 57, 66-67, 72-73, 84, 86-88, 129-130, and 173-174 were pending.  Claims 2-21, 23-45, 48-49, 51-56, 58-65, 68-71, 74-83, 85, and 89-174 have been cancelled.  New claims 175-176 are acknowledged and entered.  Amendments to claims 1, 22, 57, 67, 73, 84, 86, and 88 are acknowledged and entered.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, 20, 22, 46-47, 50, and 57 in the reply filed on 03/23/2021 is acknowledged.  Claims 66-67, 72-73, 84, and 86-88 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/23/2021.
Claims 1, 22, 46-47, 50, 57, 175, and 176 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 01/28/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/28/2021 is withdrawn.  Claims 66-67, 72-73, 84, and 86-88, directed to non-elected inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200190168A1, Published 06/18/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Response to Arguments
Applicant's arguments filed 07/08/2021 regarding the previous Office action dated 04/09/2021 have been fully considered.  In light of applicant’s arguments and applicant's amendments, all outstanding objections and/or rejections have been withdrawn as noted herein.


Claim Objections
(Objection withdrawn.)  The objection to Claim 1 because of typographical informalities is withdrawn in light of the amendments to the claim.


Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1, 2, 20, 22, 46-47, and 57 under 35 U.S.C. 101 because the claimed invention is directed to a naturally-occurring human antibody against Epstein-Barr Virus (EBV) gp350 without significantly more is withdrawn in light of the amendments to the claims and applicant arguments. 


Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1, 2, 20, 46-47, 50, and 57 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of the amendments to the claims.

Allowable Subject Matter
Claims 1, 22, 46-47, 50, 57, 66-67, 72-73, 84, 86-88 and 175-176 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  in light of applicant’s arguments and the amendments to the claims, the recited antibodies appear to be drawn to patent-eligible subject matter that is novel and non-obvious, with the closest prior art being that of record in the previous Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Claims 1, 22, 46-47, 50, 57, 66-67, 72-73, 84, 86-88 and 175-176 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648